In a proceeding pursuant to CPLR 7511 (subd [c]) to modify an arbitration award, petitioners appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Queens County (Graci, J.), entered March 21,1983 in Nassau County, as dismissed the petition. H Judgment modified by *888adding thereto a provision confirming the arbitrator’s award. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. (See CPLR 7511, subd [e].) Gibbons, J. P., O’Connor, Boyers and Lawrence, JJ., concur.